Case 3:20-cv-01169-FLW-LHG Document 12 Filed 11/05/20 Page 1 of 1 PageID: 28




 WHITE AND WILLIAMS LLP
 The Legal Center, One Riverfront Plaza
 1037 Raymond Boulevard, Suite 230
 Newark, New Jersey 07102-5425
 (201) 368-7200
 Attorneys for Defendant, State Farm Bank, F.S.B.

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
 ESTHER CENSOR,
                                                  Civil Action No. 3:20-cv-01169-FLW-LHG
                       Plaintiff,

 v.                                                     STIPULATION AND ORDER
                                                          OF DISCONTINUANCE
 STATE FARM BANK, F.S.B.,

                        Defendant.


         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

 counsel, that the above action is hereby discontinued in its entirety with prejudice and without

 payment of costs or attorneys’ fees by any party as against each other.

 DATED: November 5, 2020

 WHITE AND WILLIAMS LLP                                     MARCUS ZELMAN LLC
 Attorneys for Defendant,                                   Attorneys for Plaintiff,
 State Farm Bank, F.S.B.                                    Esther Censor


 BY:_________________________________                      Ari Hillel Marcus
                                                     BY:_______________________________
      ROBERT T. PINDULIC, ESQ.                             ARI HILLEL MARCUS, ESQ.



                              SO ORDERED: _________________________________
                                          HON. FREDA L. WOLFSON, U.S.D.J.




25245594v.1
